                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION - DETROIT
  IN RE:
                                                              CHAPTER 13
  Rolonda Monique Osborne,
                                                              CASE NO. 19-49526-PJS
                              DEBTOR.
                                                              JUDGE PHILLIP J. SHEFFERLY
  _______________________________________/

    TRUSTEE’S AMENDED OBJECTIONS TO CONFIRMATION OF CHAPTER 13 PLAN

        NOW COMES the Chapter 13 Standing Trustee, David Wm. Ruskin, and objects to confirmation
of the Chapter 13 Plan in the above matter pursuant to L.B.R. 3015-3(a) (E.D.M.) as follows:

          1.      The Plan fails to provide that 100% of profit sharing funds and/or bonuses received or
entitled to be received by the debtor since commencement of the debtor's case be remitted to the Trustee
for distribution among creditors as required by 11 U.S.C. Section 1325(b) and In re Freeman, 86 F.3d 478
(6th Cir., 1996).

        2.       Based upon a review of the debtor’s paystubs, the debtor’s Statement of Current Monthly
Income and Calculation of Commitment Period and Disposable Income Form incorrectly calculates the
debtor’s current monthly income. Accordingly, the Trustee requests the debtor file an amended Statement
of Current Monthly Income and Calculation of Commitment Period and Disposable Income Form and
further provide for a 60 month Plan term so that the debtor’s Plan complies with 11 U.S.C. Section
1325(b)(3) and 11 U.S.C. Section 1325(a)(3).

         3.      Based upon an average of the debtor’s pay stubs dated September 13, 2019 and September
20, 2019, provided prior to the First Meeting of Creditors, the debtor’s gross income was in the average
amount of $5,345.90, which constitutes monthly net income in the average amount of $3,889.95. As the
debtor’s Schedule I understates the debtor’s monthly net income by approximately $656.00, the debtor’s
Plan fails to comply with 11 U.S.C. Section 1325(b)(1)(B) and 11 U.S.C. Section 1325(a)(3).

         4.       The amount of the proposed funding in the Plan is not sufficient to pay all claims as
proposed in the Plan (the Plan is underfunded). Therefore, the debtor fails to provide for the submission of
sufficient future earnings or future income for the execution of the Plan as required by 11 U.S.C. 1322(a)(1).

        WHEREFORE, the Chapter 13 Standing Trustee requests this Honorable Court deny confirmation
of the debtor's Chapter 13 Plan unless modified to meet these objections.


                                         OFFICE OF DAVID WM. RUSKIN, STANDING
                                         CHAPTER 13 TRUSTEE

  Dated: December 11, 2019                By: ___/s/ Lisa K. Mullen____
                                          LISA K. MULLEN (P55478)
                                          THOMAS D. DECARLO (P65330)
                                          Attorneys for Chapter 13 Trustee,
                                          David Wm. Ruskin
                                          1100 Travelers Tower
                                          26555 Evergreen Road
                                          Southfield, MI 48076-4251



   19-49526-pjs       Doc 23      Filed 12/11/19       Entered 12/11/19 15:24:00            Page 1 of 2
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT

  IN RE:
                                                         CHAPTER 13
  Rolonda Monique Osborne,                               CASE NO. 19-49526-PJS
                              DEBTOR.                    JUDGE PHILLIP J. SHEFFERLY
  _______________________________________/

     CERTIFICATE OF SERVICE OF TRUSTEE'S AMENDED OBJECTIONS TO
                  CONFIRMATION OF CHAPTER 13 PLAN

       I hereby certify that on December 11, 2019, I electronically filed the Trustee’s Objections
to Confirmation of Chapter 13 Plan with the Clerk of the Court using the ECF system which will
send notification of such filing to the following:
       The following parties were served electronically:
               MORAN LAW
               25600 WOODWARD AVE
               SUITE 201
               ROYAL OAK, MI 48067-0000

       The following parties were served via First Class Mail at the addresses below by depositing
same in a United States Postal Box with the lawful amount of postage affixed thereto:

               Rolonda Monique Osborne
               17133 Higdon Dr.
               Brownstown, MI 48193-0000



                               ________/s/ Vanessa Wild___
                               Vanessa Wild
                               For the Office of David Wm. Ruskin
                               Chapter 13 Standing Trustee - Detroit
                               1100 Travelers Tower
                               26555 Evergreen Road
                               Southfield, MI 48076-4251
                               (248) 352-7755




  19-49526-pjs       Doc 23     Filed 12/11/19       Entered 12/11/19 15:24:00    Page 2 of 2
